 



Exhibit 10.1
LEASE MODIFICATION AGREEMENT
NO. 1
     THIS LEASE MODIFICATION AGREEMENT NO. 1 (this “First Amendment”) dated
May 25, 2005, by and between The Realty Associates Fund III, a Delaware limited
partnership (“Landlord”) and OXiGENE, INC., a Delaware corporation (“Tenant”).
WITNESSETH
     WHEREAS, Landlord and Tenant entered into a Lease dated as of August 8,
2003 (the “Lease”) covering approximately 4,000 rentable square feet of space
(the “Existing Premises”) on the fifth floor of the building (the “Building”)
known as 230 Third Avenue, Waltham, Massachusetts (the Original Lease, as
amended and affected by this First Amendment, is hereinafter referred to as the
“Lease”); and
     WHEREAS, the Term of the Lease commenced on September 15, 2003 and, in the
absence of the execution and delivery of this First Amendment, is scheduled to
expire by its terms at 11:59 p.m., local time on December 31, 2008; and
     WHEREAS, Landlord and Tenant mutually desire to increase the size of the
premises and to relocate the premises from the Existing Premises to the sixth
(6th) floor of the Building (the “Replacement Premises”), and to adjust the
amount of rent and other charges payable therefor, and to make other changes to
the Lease, all as set forth herein; and
     WHEREAS, Landlord and Tenant mutually intend and desire to modify the Lease
on and subject to the terms and conditions hereinafter set forth.
     NOW, THEREFORE, in consideration of the foregoing, and for other good and
valuable consideration, each to the other paid, the receipt and sufficiency of
which are hereby acknowledged, Landlord and Tenant hereby agree as follows:
          1.      (a) Tenant currently occupies the Existing Premises, and
Tenant agrees that Landlord is not responsible or liable to perform any work
therein to prepare the same for Tenant’s occupancy thereof, or to pay any
further allowance or contribution toward the cost of any work performed by or
for Tenant therein.
          (b) On that date (the “Effective Date”) which is the later to occur of
(i) the Relocation Completion Date (as hereinafter defined), and (ii) July 1,
2005, Tenant shall vacate the Existing Premises and relocate its furnishings,
equipment and personal property to the Replacement Premises. On the Effective
Date, Tenant shall deliver up the Existing Premises to Landlord in accordance
with the Original Lease, including without limitation the provisions of
Section 7.2(b) thereof, provided that Landlord agrees that Tenant shall not be
required to remove any alterations or improvements heretofore made by Tenant in
the Existing Premises (and Tenant shall not remove any of the existing
telecommunication or data communication wiring or cabling

 



--------------------------------------------------------------------------------



 



in the Existing Premises). Commencing upon the execution and delivery of this
First Amendment by both parties, and upon recovery by Landlord of full
possession of the Replacement Premises from the existing tenant, Tenant shall
have access to the Replacement Premises for the purpose of installing Tenant’s
furniture, equipment and telephone/data wiring, provided that such access shall
be subject to all of the terms and conditions of the Lease, other than the
payment of Rent. Tenant’s access shall be subject to reasonable scheduling and
other requirements of Landlord and Landlord’s contractor, and Tenant shall
deliver to Landlord certificates of liability, casualty and workmen’s
compensation insurance prior to having any such access.
          2. Effective from and after the Effective Date, the following
definitions set forth in Article 1 of the Lease shall be deemed amended as
follows:
     Premises: A portion of the sixth floor of the Building, as shown on Exhibit
“A-l” attached hereto.
     Rentable Area of the Premises: Agreed to be 9,901 square feet.
     Expiration Date: 11:59 p.m., local time, on May 31, 2009 (subject to
Section 7 hereof).
     Base Rent: Commencing on the Effective Date, the Base Rent shall be as
follows:

                                      MONTHLY   BASE RENT PER LEASE YEAR  
ANNUAL BASE RENT   PAYMENT   SQUARE FOOT
1
  $ 252,475.50 *   $ 21,039.63 *   $ 25.50  
2
  $ 262,376.50     $ 21,864.70     $ 26.50  
3
  $ 272,277.50     $ 22,689.79     $ 27.50  
4
  $ 282,178.44     $ 23,514.87     $ 28.50  

     For the purposes hereof, the first Lease Year in respect of the Replacement
Premises shall commence on the Effective Date and end on the last day of the
twelfth full calendar month following the Effective Date, and succeeding Lease
Years shall be successive periods of twelve calendar months (and any portion of
such a twelve-month period at the end of the Term).
     * - So long as there exists no default on the part of Tenant under the
Lease prior to September 30, 2005, from the Effective Date through September 30,
2005, Base Rent shall be computed on the basis of 6,601 rentable square feet, or
at the rate of $14,027.13 per month.
     Security Deposit: $67,000.00, subject to reduction as herein provided.
     Tenant’s Share: 3.38%
     Tax Base Year: Fiscal Year 2006 (July 1, 2005 through June 30, 2006).
     Operating Cost Base Year: Calendar Year 2005

2



--------------------------------------------------------------------------------



 



     Number of Tenant Parking Spaces: Thirty (30) spaces, to be used in common
and on an unassigned basis.
          3.      (a) Landlord has prepared a space plan for the Replacement
Premises (the “New Plan”) showing the general layout and location of
improvements to be constructed by Landlord. The New Plan is dated March 31,
2005, and was prepared by Nelco Architecture, Inc. (“Landlord’s Architect”), and
has been approved by Tenant and Landlord and is attached hereto as Exhibit B-1.
Promptly upon execution and delivery of this Lease by both parties, Landlord
shall have plans (the “Replacement Plans”) for the interior finish and other
tenant improvements to the Replacement Premises prepared in accordance with
Landlord’s current Building standards, a copy of which has been provided to
Tenant. The Replacement Plans shall be submitted to Tenant for its approval,
which shall not be unreasonably withheld or delayed. Failure by Tenant to
disapprove any submission or resubmission of the Replacement Plans within five
(5) days after submission or any resubmission shall constitute approval thereof.
Any disapproval shall be accompanied by a specific statement of the reasons
therefor.
                   (b) Promptly after recovery of full possession of the
Replacement Premises from the prior tenant, and approval of the Replacement
Plans, Landlord shall commence and use reasonable diligence to substantially
complete the work to be performed by Landlord pursuant to the Replacement Plans
(“Landlord’s Expansion Work”), at Landlord’s sole cost and expense. Landlord’s
Expansion Work shall include, without limitation, the items shown or referred to
on Exhibit C-l hereto. Landlord shall undertake Landlord’s Expansion Work in a
good and workmanlike manner, free of all liens against Tenant’s interests and in
accordance with applicable laws.
                   (c) The Replacement Premises shall be deemed ready for
occupancy on the first day as of which (i) Landlord’s Expansion Work has been
completed except for items of work (and, if applicable, adjustment of equipment
and fixtures) which can be completed after occupancy has been taken without
causing undue interference with Tenant’s use of the Replacement Premises (i.e.
so-called “punch list” items), (ii) Landlord has received a certificate of
occupancy therefor (which certificate may be temporary if any conditions
therefor are to be performed by Tenant hereunder), and (iii) Landlord’s
Architect has certified that Landlord’s Expansion Work has been completed in
substantial accordance with the Replacement Plans. Such date is hereinafter
called the “Relocation Completion Date.” Landlord shall give Tenant ten
(10) business days’ advance notice of the date on which Landlord reasonably
anticipates that the Relocation Completion Date will occur. Landlord shall use
commercially reasonable efforts to substantially complete Landlord’s Expansion
Work on or before July 1, 2005, but shall have no liability for failure to do so
(except with respect to the Sublease Space as provided below). Landlord and
Tenant shall schedule an inspection walk-through of the Premises prior to the
occurrence of the Relocation Completion Date to review Landlord’s Expansion Work
and to prepare the punch list. Landlord shall use commercially reasonable
efforts to compete any punch-list items of work within thirty (30) days after
the Relocation Completion Date, and Tenant shall afford Landlord access to the
Replacement Premises therefor. Landlord and Tenant acknowledge that Tenant
currently occupies certain space (the “Sublease Space”) on the fifth floor of
the Building, containing approximately 3,300 rentable square feet, pursuant to a

3



--------------------------------------------------------------------------------



 



Sublease between the Tenant and Schwartz Communications, Inc., and that the term
of that Sublease expires September 30, 2005. If Landlord determines that the
Relocation Completion Date will not occur on or before September 15, 2005,
Landlord will so notify Tenant and, upon written request by Tenant, Landlord
will allow Tenant to remain in the Sublease Space on all of the terms and
conditions of the Lease from September 30, 2005 until the Relocation Completion
Date. Tenant’s right to use and occupy the Sublease Space shall cease as of 5:00
p.m. on the day specified by Landlord in Landlord’s notice to Tenant pursuant to
Section 3(c) hereof, at or before which time Tenant shall vacate and surrender
the Sublease Space and relocate to the Replacement Premises. During the period
that Tenant occupies the Sublease Space after September 30, 2005, the Sublease
Space shall for all purposes of the Lease be deemed to constitute a portion of
the Premises demised under the Lease, except that (except to the extent that any
delay in the Relocation Completion Date is due to a Tenant Expansion Delay) the
Base Rent and additional rent payable to Landlord with respect to the Sublease
Space between September 30, 2005 and the Relocation Completion Date shall be the
same as is payable under the existing Sublease.
          4. Tenant shall give Landlord written notice, not later than nine
calendar months after the Relocation Completion Date (which shall be extended to
twelve calendar months as to defects that could not be discovered by a careful
visual inspection or by normal use), of any respects in which Landlord has not
performed Landlord’s Expansion Work fully, properly and in accordance with the
terms of this First Amendment. Except as identified in any such notice from
Tenant to Landlord, Tenant shall have no right to make any claim that Landlord
has failed to perform any of Landlord’s Expansion Work fully, properly and in
accordance with the terms of the Lease, or to require Landlord to perform any
further Landlord’s Expansion Work. Except for Landlord’s Expansion Work, the
Premises are being leased in their present condition, AS IS, WITHOUT
REPRESENTATION OR WARRANTY by Landlord. Tenant acknowledges that it has
inspected the Replacement Premises and Common Areas and, subject to completion
of Landlord’s Expansion Work, has found the same satisfactory.
          5. (a) If a delay shall occur in the Relocation Completion Date, and
such delay would not have occurred but for the occurrence of any of the
following:

  (i)   any request by Tenant that Landlord delay the commencement or completion
of Landlord’s Expansion Work for any reason;     (ii)   any delay by Tenant in
the approval of the Replacement Plans, or any request by Tenant for any change
in any of the Replacement Plans after the Tenant’s approval thereof;     (iii)  
any other act or omission of Tenant or its officers, agents, employees or
contractors, including without limitation any act in connection with Tenant’s
early access to the Replacement Premises as provided above, provided that
Landlord shall notify Tenant reasonably promptly after obtaining knowledge that
such act or omission is reasonably likely to cause a delay in the Relocation
Completion Date;

4



--------------------------------------------------------------------------------



 



  (iv)   any special requirement of the approved Replacement Plans not in
accordance with Landlord’s Building standards, provided that Landlord shall
notify Tenant reasonably promptly after obtaining knowledge that such special
requirement is reasonably likely to cause a delay in the Relocation Completion
Date; or     (v)   any reasonably necessary displacement of any of Landlord’s
Expansion Work from its place in Landlord’s construction schedule resulting from
any of the causes for delay referred to in this paragraph (a) and the fitting of
such Landlord’s Expansion Work back into such schedule;

then on the Relocation Completion Date (as delayed), Tenant shall pay to
Landlord for each day of such delay the amount of Base Rent, Additional Rent and
other charges that would have been payable hereunder had the Tenant’s obligation
to pay Base Rent in respect of the Replacement Premises (without regard to any
period of free or reduced rent) commenced immediately prior to such delay.
          (b) If a delay in the Relocation Completion Date, or if any
substantial portion of such delay, is the result of Force Majeure, and such
Force Majeure delay would not have occurred but for a delay described in
paragraph (a), such Force Majeure delay shall be added to the delay described in
paragraph (a), provided that Landlord shall notify Tenant reasonably promptly
after obtaining knowledge that the Force Majeure is reasonably likely to cause a
further delay in the Relocation Completion Date. The delays referred to herein
and in paragraph (a) are herein referred to collectively and individually as
“Tenant’s Expansion Delay.”
          6. Landlord and Tenant acknowledge that Tenant has heretofore
delivered to Landlord a cash security deposit in the amount of $34,000.00 to be
held and applied as provided in Section 5 of the Lease. Landlord and Tenant
further agree that, on or before the Effective Date, Tenant shall deliver an
additional security deposit of $33,000.00. Landlord shall hold and apply the
same as provided in Section 5 of the Lease. Notwithstanding the foregoing, so
long as: (x) on the first anniversary of the Effective Date, there has existed
no Event of Default under the terms of the Lease, nor any event or circumstance
which, with the passage of time or the giving of notice, or both, would
constitute an Event of Default, and Tenant has not made any payment of Base Rent
on any day after the same was due and payable under the Lease; and (y) on the
first anniversary of the Effective Date the Lease is in full force and effect;
then Tenant shall be entitled to reduce the face amount of the LC at such
anniversary, to $34,000.00. Landlord shall return the difference in said
security deposit to Tenant within ten (10) days following receipt of written
request therefor.
          7. Landlord and Tenant agree that Section 27.1 of the Lease shall be
deleted in its entirety and restated as follows:
     “27.1 Tenant’s Right. Provided that, at the time of such exercise,
(i) there exists no Event of Default; (ii) Tenant has not assigned the Lease or
sublet all of any portion of the Premises (other than to any entity described in
the last sentence of Section 12.1 hereof); and (iii) the Lease is still in full
force and effect, Tenant shall have the right to extend the Term of the Lease
for one extended term (the “Extended Term”) of three (3) years, commencing
June 1, 2009

5



--------------------------------------------------------------------------------



 



and ending May 31, 2012. If Tenant so requests in writing, not sooner than
March 31, 2008, Landlord shall, within thirty (30) days, advise Tenant of
Landlord’s then good faith determination of what the Fair Market Rental Value of
the Premises would be as of the Determination Date (as such terms are defined in
Section 27.2). Tenant shall exercise such option to extend by giving written
notice to Landlord not later than May 31, 2008. Tenant further agrees that
Tenant’s right to extend the Term for the Extended Term is expressly subject
only to the rights of Hewitt Associates under an existing lease dated as of
February 19, 2004 to expand into the Premises as of June 1, 2009, and that the
Premises may not be available to Tenant during the Extended Term. Not later than
June 30, 2008, Landlord shall advise Tenant of whether the Premises will be
available to Tenant during the Extended Term. If the Premises will not be
available during the Extended Term, then Tenant’s option to extend shall be void
and without any effect, and the Lease Term will end on the Expiration Date set
forth herein.
          8. Landlord shall have the right at any one time during the Lease
Term, upon not less than one hundred twenty (120) days’ prior written notice, to
relocate Tenant to any other leasable space in the Building (the “Substitute
Space”), which space shall be reasonably comparable to the Premises in terms of
quality and level of finish. Prior to the date that Tenant is relocated to the
Substitute Space, Tenant shall remain in the Premises and shall continue to
perform all of its obligations under this Lease. After Tenant moves into the
Substitute Space, this Lease shall remain in full force and effect and be deemed
applicable to the Substitute Space, except as to Base Rent, Tenant’s Share of
Operating Expense increases, Tenant’s Share of Real Property Tax increases and
the number of parking spaces Tenant shall be entitled to use, all Of which shall
be adjusted based on the relationship between the number of rentable square feet
in the original Premises and the number of rentable square feet in the
substituted space. Upon Tenant’s relocation, Landlord and Tenant shall amend the
Lease to provide for the relocation of the Premises. Landlord shall pay for all
actual, substantiated costs to Landlord or Tenant in connection with Tenant’s
relocation to the Substitute Space, such as the cost of moving Tenant’s
furniture and equipment to the Substitute Space and the cost associated with
telephone/data cabling/network wiring (as well as the cost of purchasing and
installing any equipment necessary to adequately cool Tenant’s computer room in
the Substitute Space) and the cost of a reasonable quantity of Tenant’s
stationery products (on which the floor on which the Premises are located is
specified), but such costs shall not include the costs of Tenant’s personnel
engaged in preparing for or carrying out such relocation.
          9. In accordance with Section 47 of the Lease, Landlord agrees to
provide, at Landlord’s sole cost and expense, building standard signage in the
elevator lobby located on the 6th floor and at the entrance to the Premises
during the Term of the Lease (as it may be extended).
          10.       (a) As a material inducement to Landlord entering into this
First Amendment, Tenant certifies to Landlord that as of the date hereof:
(i) the Lease contains the entire agreement between the parties hereto relating
to the Premises and that there are no other agreements between the parties
relating to the Premises, the Lease or the Building which are not contained or
referred to herein or in the Lease, (ii) Landlord is not in default in any
respect in any of the terms, covenants and conditions of the Lease; (iii) Tenant
has no existing setoffs, counterclaims or defenses against Landlord under the
Lease; and (iv) Tenant has not assigned its

6



--------------------------------------------------------------------------------



 



interest in the Lease, or sublet or licensed any portion of the Existing
Premises, to any third party or parties. Tenant certifies to Landlord that
Tenant is not, and the performance by Tenant of its obligations hereunder shall
not render Tenant, insolvent within the meaning of the United States Bankruptcy
Code, the Internal Revenue Code or any other applicable law, code or regulation.
          (b) As a material inducement to Tenant entering into this First
Amendment, Landlord certifies to Tenant that as of the date hereof: (i) the
Lease contains the entire agreement between the parties hereto relating to the
Premises and that there are no other agreements between the parties relating to
the Premises, the Lease or the Building which are not contained or referred to
herein or in the Lease, and (ii) to the best of Landlord’s knowledge, Tenant is
not in default in any respect in any of the terms, covenants and conditions of
the Lease.
          10. Tenant covenants, represents and warrants to Landlord that Tenant
has had no dealings or communications with any broker or agent (other than
Meredith & Grew, Inc. and CB Richard Ellis/Whittier Partners) in connection with
this First Amendment, and Tenant covenants and agrees to pay, hold harmless and
indemnify the Landlord from and against any and all cost, expense (including
reasonable attorneys’ fees) or liability for any compensation, commission or
charges to any broker or agent (other than the foregoing named broker) claiming
through the Tenant with respect hereto. Landlord covenants, represents and
warrants to Tenant that Landlord has had no dealings or communications with any
broker or agent (other than Meredith & Grew, Inc. and CB Richard Ellis/Whittier
Partners) in connection with this First Amendment, and Landlord covenants and
agrees to pay, hold harmless and indemnify the Tenant from and against any and
all cost, expense (including reasonable attorneys’ fees) or liability for any
compensation, commission or charges to any broker or agent (including the
foregoing named brokers) claiming through the Landlord with respect hereto.
Landlord shall be responsible for payment of the fees and commissions due to
Meredith & Grew and CB Richard Ellis/Whittier Partners in connection with this
First Amendment.
          11. Tenant represents and warrants that it has taken all necessary
corporate, partnership or other action necessary to execute and deliver this
First Amendment, and that this First Amendment constitutes the legally binding
obligation of Tenant, enforceable in accordance with its terms. Tenant further
represents and warrants that it has full and complete authority to enter into
and execute this First Amendment and acknowledges that Landlord is relying upon
Tenant’s representation of its authority to execute this First Amendment and
Tenant shall save and hold Landlord harmless from any claims or damages,
including reasonable attorneys’ fees, arising from Tenant’s misrepresentation of
its authority to enter into and execute this First Amendment. Landlord
represents and warrants that it has taken all necessary corporate, partnership
or other action necessary to execute and deliver this First Amendment, and that
this First Amendment constitutes the legally binding obligation of Landlord,
enforceable in accordance with its terms. Landlord further represents and
warrants that it has full and complete authority to enter into and execute this
First Amendment and acknowledges that Tenant is relying upon Landlord’s
representation of its authority to execute this First Amendment and Landlord
shall save and hold Tenant harmless from any claims or damages, including
reasonable attorneys’ fees, arising from Landlord’s misrepresentation of its
authority to enter into and execute this First Amendment.

7



--------------------------------------------------------------------------------



 



          12. Capitalized terms used but not defined herein shall have the
meanings ascribed to them in the Lease.
          13. As amended by this First Amendment, the Lease is ratified and
confirmed and declared to be in full force and effect.
[Signatures Appear on Following Page]

8



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, parties have set their respective hands as of the date
first above written.

     
 
  LANDLORD
 
   
 
  THE REALTY ASSOCIATES FUND III, L.P., a
 
  Delaware limited partnership

     
 
  By: Realty Associates Fund III GP Limited
 
  Partnership, a Delaware limited partnership, its
 
  general partner

     
 
  By: Realty Associates Fund III, LLC, a
 
  Delaware limited liability company, its
 
     sole general partner

     
 
  By: Realty Associates Fund III Trust, a
 
  Massachusetts business trust, its sole
 
  member

         
 
  By:       /s/ James P. Knowles
 
 
  Name:     James P. Knowles
 
  Title:       Regional Director
 
     

     
 
  By: Realty Associates Fund III Texas Corporation, a
 
  Texas corporation, its general partner

         
 
  By:       /s/ James P. Knowles
 
 
  Name:    James P. Knowles
 
  Title:      Regional Director
 
     

     
 
  TENANT
 
   
 
  OXIGENE, INC.

         
 
  By:  /s/ James Murphy
 
 
  Name: James Murphy
 
  Title:   VP CFO
 
     

9



--------------------------------------------------------------------------------



 



EXHIBIT A-1
Plan of Replacement Premises

10



--------------------------------------------------------------------------------



 



EXHIBIT B-1
NEW PLAN
(NELSON FLOOR PLAN) [b55584oib5558400.gif]

11



--------------------------------------------------------------------------------



 



EXHIBIT C-l
DESCRIPTION OF LANDLORD’S EXPANSION WORK
1. Supplemental HVAC system with a capacity sufficient to cool Tenant’s
equipment (consisting of not more than four servers requiring approximately
2,000 watts of power and 10,000 BTU’s of cooling) located in Tenant’s server
room on a 24/7 basis;
2. Building standard paint and carpeting in color of Tenant’s choice;
3. Building standard lock sets on all office doors keyed as specified by Tenant;
4. Network wiring cutouts/pull strings in all offices and conference rooms
pursuant to the below list;
5. Relocation and installation of Tenant’s existing dishwasher (or provide a new
dishwasher, at Landlord’s election and cost) and refrigerator;
6. Electrical metering or submetering at Landlord’s election.
7. Three dedicated 20-ampere duplex receptacles in the server room;

8. List of locations for network wiring cutouts/pull-strings:
a. One per office, located on the same wall as the desk return as shown on the
approved space plan, and two in certain offices as specified prior to
construction commencement;
b. Two in each of the two locations shown on the plan as “File/Fax/Copy areas;”

c. One in each of the two file rooms;
d. Two in the server room; and
e. One cutout per wall in each of the two conference rooms.

12